Exhibit 10.5




MEMORANDUM OF UNDERSTANDING




This Memorandum of Understanding (MOU) is made this 25th day of July, 2007, by
and between Lawrence County, Mississippi (County) and EATWARE HOLDINGS, INC.
(company).




The Company is desirous of locating a new processing and distribution facility
(Project) in the County which will manufacture and distribute industrial
packaging. The Project will create certain jobs in the County and new capital
investment within the County.




A.

The parties hereto wish to set forth their mutual understandings with respect to
the proposed Project and to memorialize their respective willingness to proceed
to accomplish said Project.




The parties, therefore, agree as follows:




1.

Obligations. The County agrees that, in consideration of the Company locating
the Project with its employment opportunities, creation of jobs, capital
investment and future tax revenues, the County will provide the respective
inducements or incentives as set forth herein. The Company hereby agrees that in
consideration of the County providing said inducements or incentives, the
Company will locate the Project in the County and perform its additional
undertakings described in this agreement.




2.

County Undertakings.




(a)

County agrees to lease-purchase an approximately 53,000 square foot building
located on approximately 6.3 acres of real estate (the facility) which is more
particularly described in Exhibit "B" attached hereto, to the Company under
terms and conditions of a lease-purchase agreement to be developed between the
County and the Company. At a minimum, the lease-purchase agreement will contain
the following items requested by the Company:




(i)

An initial lease term of sixty (60) months at a monthly rental of one thousand
dollars ($1,000.00). All monthly payments will apply toward the negotiated
purchase price.




(ii)

An option to purchase the property at any time during the initial term or at the
end of the initial term for the negotiated purchase price referenced in
paragraph 2.(a)(i) above of two hundred fifty thousand dollars ($250,000.00).




(iii)

An option for an additional sixty (60) month lease term with a monthly rental of
one thousand dollars ($1,000.00). All monthly payments paid during the initial
term and during the second term will apply toward the negotiated purchase price.




(iv)

An option to purchase the property at any time during the second term or at the
end of the second term for the negotiated purchase price referenced in paragraph
2.(a)(iii) above of three hundred fifty thousand dollars ($350,000.00).




(v)

The County agrees to take a subordinate position if the Company requires the
property as a collateral piece for financing purposes.





--------------------------------------------------------------------------------

(vi)

Upon execution of the lease-purchase agreement, the Company agrees to pay the
County the sum of fifteen thousand dollars ($15,000) as an expression of the
Company's interest in the successful completion of the Project. Said sum will be
deducted from the purchase price at the time the Company exercises its option to
purchase.




(b)

In connection with the lease/purchase, the County agrees to provide to the
Company a title certificate which provides that fee simple interest of the
premises under the lease is owned by the County with only such exceptions as may
be approved by the Company.




(c)

Specific, necessary leasehold improvements required by the Company will be
negotiated items between the County and the Company as to which party will cover
the improvement costs. Said costs will be applied to the negotiated purchase
price. If covered by the County, the costs will be added to the negotiated
purchase price. If covered the Company, the costs will be deducted from the
negotiated purchase price.




(d)

The County agrees to provide an ad valorem tax exemption on all real and
personal property used in or necessary to the operation of the Project and
eligible hereunder, specifically including but not limited to, the real estate,
the Project, any Project improvements, and any machinery and equipment pursuant
to Section 27-31-100 et seq. of the Mississippi Code, as amended. The exemption
will not include those taxes specifically prohibited from exemption by law. The
exemption will be for an initial period of five (5) years. If, at the expiration
of the initial 5 year period, the Company has met at least 50% of its job
creation goals of 80 as indicated in 3b of this MOU, the County will grant an
additional 5 year exemption. Further, the County agrees to grant other tax
exemptions for which the Project may qualify -- including an exemption of taxes
on goods held in a licensed Freeport Warehouse pursuant to 27-31-51 through
27-31-61 of the Mississippi Code, as amended. All additional tax exemptions
shall be for an initial period of 5 years, with an additional 5 years applied
should 50% of job creation goals be met by the Company.




3.

Company Undertakings.




(a)

Company agrees to lease/purchase from the County the facility and the facility
site on the terms and conditions to be negotiated between the County and the
Company but at a minimum under the terms and conditions set out in paragraph 2
herein.




(b)

Company agrees to, at a minimum, reach the investment and job creation levels
set forth below:





2




--------------------------------------------------------------------------------




YEAR

CAPITAL INVESTMENT

JOBS CREATED

One

 

$300,000

30

Two

 

$500,000

30

Three

 

$1,500,000

20

Four

 

$1,500,000

0

Five

 

$200,000

0

 

TOTAL

$4,000,000

80

 

 

 

 




4.

Expenses. With the exception of the expenditures and other amounts which the
County has agreed to provide for payment of pursuant to Paragraph 2 hereof which
will be the sole responsibility of the County, the parties hereto will each bear
their own expenses related to the investigation, negotiation, and consummation
of the Project, and any good or service engaged or contracted by any party
hereto will be the expense of that party.




5.

Severability. If any clause, provisions or paragraph of the MOU is held to be
illegal or invalid by a court, the illegality or invalidity of such clause,
provision or paragraph shall not affect any remaining clauses, provisions or
paragraphs hereof, and the MOU shall be construed and enforced as if such
illegal or invalid clause, provisions or paragraph had not been contained
herein.




6.

Amendments. The terms of the MOU may be modified or waived only by a separate
writing signed by each of the parties that expressly modifies or waives any such
term.




7.

Applicable Law. The MOU will be construed in accordance with and governed by the
laws of the State of Mississippi without regard to its conflict of law
provisions.




8.

Counterparts. This MOU may be signed by any number of counterparts with the same
as if each of the signatures were on the same MOU.




9.

Entire Agreement. This MOU constitutes the entire agreement between the parties
and supersedes all previous agreements, promises, proposals, representations,
understandings and negotiations (whether written or oral).




10.

Sublease. The Company shall not sublease any portion of the Lease premises under
the Lease without the prior written approval of the County.





3




--------------------------------------------------------------------------------




THE PARTIES HERETO have caused this MOU to be executed on the date set forth
above.
















For Lawrence County Mississippi:

For Eatware Holdings, Inc.




/s/ Billy Joe Boutwell          

/s/ Tristan R. Pico          

Billy Joe Boutwell, President

Tristan R. Pico




Lawrence County Board of Supervisors

Corporate Legal Counsel




8/2/07

August 2, 2007

(Date)

(Date)




/s/ Kevin Rayborn, Chancery Clerk  

                                                       

Attest

Attest




SEAL





4




--------------------------------------------------------------------------------




STATE OF MISSISSIPPI




COUNTY OF LAWRENCE




PERSONALLY appeared before me, the undersigned authority in and for the county
and state aforesaid, the within named Tristan R. Pico of EATWARE HOLDINGS, INC.
who acknowledged to me that he signed, executed and delivered the foregoing
instrument in writing on the day and year therein mentioned as the voluntary act
and deed of said corporation, and that he is so authorized to do.




WITNESS MY HAND and official seal, this the 2nd day of August, A.D. 2007.




SEAL

/s/ Kevin Rayborn               




My Commission expires: 1-6-08




STATE OF MISSISSIPPI




COUNTY OF LAWRENCE




PERSONALLY appeared before me, the undersigned authority in and for the county
and state aforesaid, on this the2nd. day of August, 2007, within my
jurisdiction, the within named, Billy Joe Boutwell, who acknowledged to me that
he is the President of the Lawrence County Board of Supervisors, and that for
and on behalf of said LAWRENCE COUNTY, MISSISSIPPI, and as its act and deed in
its said representative capacity, he executed the above and foregoing
instrument, after first having been duly authorized to do so.




WITNESS MY HAND and official seal, this the 2nd day of August, A.D. 2007.




SEAL

/s/ Kevin Rayborn               




My Commission expires: 1-6-08








5




--------------------------------------------------------------------------------




EXHIBIT" A"




REAL ESTATE DESCRIPTION













COMMENCE AT AN IRON PIN FOUND ON THE NW CORNER OF THE NE/4 OF THE SWI4 OF
SECTION 20, TOWNSHIP 7 NORTH, RANGE 11 EAST, LAWRENCE COUNTY, MISSISSIPPI;
THENCE RUN NORTH 89 DEGREES 56 MINUTES 34 SECONDS EAST 540.87 FEET ALONG THE
NORTH LINE OF THE NE/4 OF THE SWI4 OF SAID SECTION 20 TO A FOUND IRON PIN;
THENCE CONTINUE ALONG SAID NORTH LINE NORTH 89 DEGREES 56 MINUTES 34 SECONDS
EAST 185.33 FEET TO A SET IRON PIN; THENCE CONTINUE ALONG SAID NORTH LINE NORTH
89 DEGREES 56 MINUTES 34 SECONDS EAST 58.80 FEET TO AN IRON PIN SET ON THE
WESTERN RIGHT OF WA Y OF THE GULF MOBILE OHIO RAILROAD; THENCE RUN ALONG SAID
WESTERN RIGHT OF WAY SOUTH 34 DEGREES 05 MINUTES 54 SECONDS EAST 300 FEET TO A
SET IRON PIN; THENCE LEAVING SAID RIGHT OF WAY RUN SOUTH 17'DEGREES 00 MINUTES
00 SECONDS WEST 610.36 FEET TO THE NORTHERN RIGHT OF WAY OF MISSISSIPPI HWY. NO.
84; THENCE RUN ALONG SAID NORTHERN RIGHT OF WAY NORTH 67 DEGREES 56 MINUTES 30
SECONDS WEST 347.41 FEET TO A SET IRON PIN; THENCE LEAVING SAID RIGHT OF WAY RUN
NORTH 17 DEGREES 00 MINUTES 00 SECONDS EAST 616.15 FEET TO A SET IRON PIN;
THENCE NORTH 73 DEGREES 00 MINUTES 00 SECONDS EAST 68 FEET TO A SET IRON PIN;
THENCE RUN NORTH 17 DEGREES 00 MINUTES 00 SECONDS EAST 96. 70 FEET BACK TO THE
POINT OF BEGINNING. SAID PARCEL CONTAINS 5.54 ACRES, MORE OR LESS, AND IS
LOCATED IN THE NE/4 OF THE SWI4 OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 11 EAST.





6




--------------------------------------------------------------------------------




[pig8k052308ex105001.jpg] [pig8k052308ex105001.jpg]





7




--------------------------------------------------------------------------------

[pig8k052308ex105002.jpg] [pig8k052308ex105002.jpg]





8




--------------------------------------------------------------------------------

LEASE AGREEMENT




STATE OF MISSISSIPPI




COUNTY OF LAWRENCE




The following constitutes the terms of a Lease Agreement entered into on
September 1, 2007, by and between LAWRENCE COUNTY, MISSISSIPPI, a political
subdivision of the State of Mississippi, whose address is Post Office Box 1160,
Monticello, Mississippi 39654, telephone (601) 587-7351, hereinafter referred to
as the "County"; and EATware HOLDINGS, INC., a Nevada Corporation, whose address
is 3420 Ocean Park Blvd., Ste. 3000, Santa Monica, CA 90405, hereinafter
referred to as the "Company"; each party acting through its respective,
undersigned, duly authorized officers, WITNESSETH:




WHEREAS, the County owns the land hereinafter described and upon which lands a
building or structure suitable for the company to conduct its business exists;
and WHEREAS the Company desires to lease the said premises for the purposes of
manufacture, processing and packaging its products; and WHEREAS the County
desires to lease said premises unto the Company under the terms and conditions
hereinafter set forth, all of which are acceptable to the Company.




NOW THEREFORE, for the consideration hereinafter designated, the parties hereto

do agree and bind themselves to each other as follows:




The County does hereby lease and let unto the Company the following described
lands along with the existing building located and situated in Lawrence County,
Mississippi:




SEE EXHIBIT "A" ATTACHED HERETO.




1. CONSIDERATION: The consideration for said lease is:




a) the payment of the monthly and other rentals hereinafter provided for; b) the
creations and maintenance of fifty (50) new jobs within twenty-four (24) months
of the execution of this agreement; and c) the faithful performance of all other
terms and conditions hereinafter set forth, all of which are important and
freely negotiated.




2. TERM: The term of the lease shall be for Five ( 5 ) years, commencing on
September 1, 2007, and terminating at midnight on August 31, 2012, which shall
hereinafter be referred to as the ''Term''.




In addition, the Company shall have the option of purchasing the leased premises
at any time during the first Five (5) year lease term, for the consideration of
$250,000.00. In the event the Company exercises this option, then in that event
all monthly lease payments made by the Company shall be applied to and deducted
from the consideration of $250,000.00.




Further, the Company is granted the option and/or right to continue to lease the
aforesaid premises for a Second Five (5) year term, for the same consideration
as the First Five (5) year term.




In addition, the Company shall have the option of purchasing the leased premises
at any time during the Second Five (5) year lease term, for the consideration of
$350,000.00. In the event the Company exercises this option, then in that event
all monthly lease payments made by the Company during the First Five (5) year
term and the Second Five (5) year term shall be applied to and deducted from the
consideration of $350,000.00.




The Company shall be in continued possession of the premises and conducting
active operations at the time the Company chooses to exercise any of the Term
and/or Purchase Options.





9




--------------------------------------------------------------------------------

3. RENTAL: Job creation is a paramount consideration of the County. Therefore
the county considers the jobs created and the wages paid to have greater worth
than rental payment. As long as the Company maintains operations, including the
number of jobs cited in paragraph 1. Consideration of this agreement, rental
payment will be One Thousand Dollars ($ 1,000.00) per month. Should the
Company's employment level fall below that cited in 1. Consideration, the County
reserves the right to renegotiate the terms of this agreement in regard to
Consideration and Rental. Notwithstanding anything contained herein to the
contrary, the Company's monthly rental litigation shall begin on the first day
of each month commencing on November PRP 1, 2007, and shall be due and payable
on the first day of each month thereafter, the last of which shall be due and
payable on October PRP 1, 2012




4. TAXES: The Company shall pay all ad valorem taxes duly assessed against its
stock, fixtures, equipment, merchandise and other personal property located on
the premises and shall also pay privilege, excise and other taxes applicable to
the ownership and conduct of this business. The Company may apply for ad valorem
tax exemptions for its equipment in accordance with the application procedures
set forth by the County and the State of Mississippi.




5. INSURANCE: The County has secured and will, at its own expense, carry and
maintain fire, windstorm, and extended coverage insurance on the insurable
property leased by the County to the Company to the full replacement value
thereof, with loss payable to the County as its respective interest may appear.
In the event of damage to or loss of the premises from any insured against
cause, (a) in the event of a total loss; or (b) in the event of a partial loss
where the insurance proceeds are equal to or exceed the outstanding total unpaid
rental under this lease, the proceeds shall be used by the County to repair
and/or replace the improvements to a comparable condition, unless the county
shall collectively decide otherwise. The Company shall reimburse the County for
the costs and/or premium in connection with the aforesaid insurance, on a
quarterly basis.




6. INDEMNITY AND LIABILITY INSURANCE: The Company covenants and agrees to, and
warrants that it will, indemnify and hold harmless the county from any sum or
sums the County may be or become liable for or required to pay as damages for
injury or injuries, to person and/or property sustained by any person,
corporation, or other entity recognized by the law, including the Company and
its privies, agents, servants, employees, invitees and permitees upon the
premises while this lease shall be in effect. In addition thereto, the Company
shall purchase and keep in effect an insurance policy with the County as
additional named insured, which will obligate an insurance company to defend any
action against the County and/or Company for damages, and pay all damages
contemplated in the last above paragraph up to and including the sum of
$1,000,000 per person or $5,000,000 per occurrence for property damage.




The Company shall provide the County on an annual basis a certificate from the
insurance company verifying that the required insurance policies are in force.




7. MAINTENANCE AND REPAIR: The Company agrees to maintain the premises at its
own expense and further covenants that the premises shall be kept in a good
state of repair at its own expense.




8. EXPANSION AND ADDITIONS TO BUILDING: It is agreed that the company, at its
own expense, and without the requirement of additional rental payments, upon
written consent of the County, may construct any additions, alterations,
improvements, decorations or any separate building upon the premises, for the
purpose of improving and/or expanding its operations or business. In the event
such additions, or new improvements, are erected, the Company may at any time at
its option remove such additions, or new buildings, from said premises, provided
that any damage to the real property resulting from such removal shall be
repaired by the Company at its own expense.





10




--------------------------------------------------------------------------------

9. ALTERATIONS TO THE BUILDING: It is understood and agreed that the company, at
its own expense, upon written consent of the County, may make any and all
alterations and/or improvements to the building, or buildings, on the premises
that it may deem necessary or advisable and that do not diminish the value of
the premises or improvements, without the payment of any additional rental to
the County.




10. ASSIGNABILITY OF LEASE: The Company may not assign this lease or sub-let the
whole or any part of the premises, without permission from County.




11. USE: he premises and improvements shall continuously be used by the Company
during the Term for the purposes hereinabove set forth.




12. DEFAULTS: In the event of a default by the Company in the performance of any
condition, covenant or agreement required of the Company hereunder, the County
shall have the right to terminate this Agreement after giving notice in writing
of such intent to the Company. If the County shall terminate this agreement
pursuant to this paragraph, it shall not thereby waive any of its rights and
remedies to collect all rental payments and/or other sums due hereunder or to
enforce the other provisions of this Agreement.




Notwithstanding anything contained herein to the contrary, the Company shall pay
unto the county all expenses the County may incur in the enforcement of the
lease or the collection of any sums to which it is entitled, including
attorney's fees and cots of litigation.




13. REPRESENTATIONS AND WARRANTIES OF THE COUNTY: The County hereby expressly
agrees, represents, and warrants that, as of the commencement of the Term:




a)

The applicable zoning and all other laws applicable to the premises shall permit
the premises to be used for the purposes hereinabove set forth, insofar as the
officials of the county understood those products to be.




b)

The County is vested with a good and marketable title to the premises, free and
clear of all liens and encumbrances of ever nature and description, as set forth
hereinabove.




c)

If the Company shall pay the rental payments as herein provided and shall keep
and perform all of the other covenants and terms of this Lease to be kept and
performed by the Company, the Company shall and may, peaceably and quietly have,
hold and enjoy the premises for the term of the Lease.




14. County agrees to apply for and seek governmental grants for the purpose of
capitol improvements and/or other items in connection with the operations being
conducted by the Company, and County further agrees to assist Company in a
reasonable manner should the Company make application for any grants.




15. DIVISIBILITY:

The terms, covenants and provisions of the Lease are severable and divisible,
and if any of the said terms, covenants and provisions shall be invalidated by
law or for other reason, the force and effect of the other terms, covenants, and
provisions shall be deemed to be unaffected and be legally enforceable although
the provisions invalidated had not been herein set forth.




16. NOTICES: Any notices required hereunder shall be deemed given when received,
as evidenced by registered or certified mail receipt, or evidence of refusal or
that the Notice was unclaimed, if addressed as follows:








11




--------------------------------------------------------------------------------

FOR THE "COUNTY":

Lawrence County Board of Supervisors

Post Office Box 1160

Monticello, MS 39654




FOR THE "COMPANY":

EATware Holdings, Inc.

3420 Ocean Park Blvd., Ste. 3000

Santa Monica, CA 90405




IN WITNESS WHEREOF, the Board of Supervisors of Lawrence County, Mississippi,
acting for and on behalf of Lawrence County, Mississippi, have caused this
agreement to be signed by its President and attested by its Clerk and the
Official Seal of the said County to be affixed; and, the said EATware Holdings,
Inc. has caused this Agreement to be executed by its Chairman and attested by
its Secretary and the Official Seal of said Company to be affixed; all on this
day and year hereinabove first written.




GIVEN under my hand and official seal of office, on this the 2nd day of August,
2007.







SEAL




/s/ Kevin Rayborn                         

Kevin Rayborn, Clerk

LAWRENCE COUNTY BOARD OF SUPERVISORS




BY: /s/ Billy Jo Boutwell      

Billy Jo BoutwelI, President







EATware Holdings, Inc.




BY: /s/ Tristan R. Pico                

TRISTAN R. Pico,

Corporate General Counsel




ATTEST:




                                                     

Its Secretary





12




--------------------------------------------------------------------------------

STATE OF MISSISSIPPI




COUNTY OF LAWRENCE




PERSONALLY appeared before me, the undersigned authority, in and for the said
County and State, within my jurisdiction, the within named, BILLY JOE BOUTWELL
and KEVIN RAYBORN, who acknowledged that they are the President and Clerk,
respectively, of the Board of Supervisors of Lawrence County, Mississippi, and
that for and on behalf of the Board of Supervisors of Lawrence County,
Mississippi, and as its act and deed they executed the above and foregoing
instrument, after first having been duly authorized by said Board of Supervisors
to do so.




GIVEN under my hand and official seal of office, on this the 2nd day of August,
2007.2007.




/s/                                                

SEAL

NOTARY PUBLIC







My Commission Expires:   1-6-08   











13




--------------------------------------------------------------------------------




STATE OF   MS   




COUNTY OF   Lawrence   




PERSONALLY appeared before me, the undersigned authority, in and for the said
County and State, within my jurisdiction, the within named, TRISTAN R. PICO and
                                 , who acknowledged that they are the Corporate
General Counsel and Secretary, respectively, of EATware Holdings, Inc., and that
for and on behalf of EATware Holdings, Inc., and as its act and deed they
executed the above and foregoing instrument, after first having been duly
authorized by said Company to do so.




GIVEN under my hand and official seal of office, on this the 2nd day of August,
2007.2007.







/s/ Kevin Rayborn Chancery Clerk  

SEAL

NOTARY PUBLIC







My Commission Expires:   1-6-08   








14




--------------------------------------------------------------------------------




EXHIBIT "A"













COMMENCE AT AN IRON PIN FOUND ON THE NW CORNER OF THE NEJ4 OF THE SWI4 OF
SECTION 20, TOWNSHIP 7 NORTH, RANGE 11 EAST, LAWRENCE COUNTY, MISSISSIPPI;
THENCE RUN NORTH 89 DEGREES 56 MINUTES 34 SECONDS EAST 540.87 FEET ALONG THE
NORTH LINE OF THE NEJ4 OF THE SWI4 OF SAID SECTION 20 TO A FOUND IRON PIN;
THENCE CONTINUE ALONG SAID NORTH LINE NORTH 89 DEGREES 56 MINUTES 34 SECONDS
EAST 185.33 FEET TO A SET IRON PIN; THENCE CONTINUE ALONG SAID NORTH LINE NORTH
89 DEGREES 56 MINUTES 34 SECONDS EAST 58.80 FEET TO AN IRON PIN SET ON THE
WESTERN RIGHT OF WAY OF THE GULF MOBILE OHIO RAILROAD; THENCE RUN ALONG SAID
WESTERN RIGHT OF WAY SOUTH 34 DEGREES 05 MINUTES 54 SECONDS EAST 300 FEET TO A
SET IRON PIN; THENCE LEAVING SAID RIGHT OF WAY RUN SOUTH 17'DEGREES 00 MINUTES
00 SECONDS WEST 610.36 FEET TO THE NORTHERN RIGHT OF WAY OF MISSISSIPPI HWY. NO.
84; THENCE RUN ALONG SAID NORTHERN RIGHT OF WAY NORTH 67 DEGREES 56 MINUTES 30
SECONDS WEST 347.41 FEET TO A SET IRON PIN; THENCE LEAVING SAID RIGHT OF WA Y
RUN NORTH 17 DEGREES 00 MINUTES 00 SECONDS EAST 616.15 FEET TO A SET IRON PIN;
THENCE NORTH 73 DEGREES 00 MINUTES 00 SECONDS EAST 68 FEET TO A SET IRON PIN;
THENCE RUN NORTH 17 DEGREES 00 MINUTES 00 SECONDS EAST 96. 70 FEET BACK TO THE
POINT OF BEGINNING. SAID PARCEL CONTAINS 5.54 ACRES, MORE OR LESS, AND IS
LOCATED IN THE NEJ4 OF THE SWI4 OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 11 EAST.





15


